NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 11 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 18-50365

                Plaintiff-Appellee,             D.C. No. 3:18-cr-01307-GPC-1

 v.

FRANCISCO VILLA,                                MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Southern District of California
                   Gonzalo P. Curiel, District Judge, Presiding

                            Submitted August 5, 2020**

Before:      SCHROEDER, HAWKINS, and LEE, Circuit Judges.

      Francisco Villa appeals from the district court’s judgment and challenges the

90-month sentence and one condition of supervised release imposed following his

guilty-plea conviction for importation of cocaine, heroin, and methamphetamine,

in violation of 21 U.S.C. §§ 952 and 960. We have jurisdiction under 28 U.S.C.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291, and we affirm.

      Villa first contends that his sentence is substantively unreasonable because

the district court did not grant him a downward departure and did not sufficiently

account for his mitigating circumstances. The district court did not abuse its

discretion. See Gall v. United States, 552 U.S. 38, 51 (2007). The below-

Guidelines sentence is substantively reasonable in light of the 18 U.S.C. § 3553(a)

sentencing factors and totality of circumstances, including Villa’s criminal history

and the nature and circumstances of the offense. See Gall, 552 U.S. at 51; see also

United States v. Mohamed, 459 F.3d 979, 987 (9th Cir. 2006) (review of denial of

a departure is subsumed in review of the substantive reasonableness of the ultimate

sentence).

      Villa also contends that the supervised release condition that prohibits him

from entering or residing in Mexico infringes on a particularly significant liberty

interest because his estranged wife is seeking custody of their children, and she

lives in Mexico. Thus, he argues, the district court was required to explain more

fully why it was imposing the condition. See United States v. Wolf Child, 699 F.3d
1082, 1092 (9th Cir. 2012) (describing enhanced procedural requirements that

apply when a district court imposes a supervised release condition that infringes on

the significant liberty interest in familial association). Because the record suggests

that Villa’s children are currently living with his mother, who resides in the United


                                          2                                      18-50365
States, we decline at this time to require the district court to reconsider the

condition under Wolf Child. This decision is without prejudice, however, to Villa

moving in the district court for a modification of this condition under 18 U.S.C.

§ 3583(e)(2) upon his release if his children are living in Mexico at that time.

      AFFIRMED.




                                           3                                      18-50365